DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 5/17/2022.  As directed by the amendment, claims 21, 23, 36 and 38 have been amended, claims 24 and 39 have been cancelled, and claims 49 and 50 have been added. As such, claims 21-23, 25-38 and 40-50 are pending in the instant application.
Applicant has included new Figs. 15A and 15B (from PGPub 2008/0105257 A1) in an attempt to address the drawing objections and the first two rejections under 35 USC 112(a)/first paragraph. In combination with para [0079], which describes wire 504 as the middle wire, Fig. 15A addresses the second drawing objection and the second 112a rejection, and the inclusion of label 51 for the PCB in Fig. 15B address the third drawing objection. However, the “side-by-side in a row” wires within the rib are still not unambiguously shown, as discussed in the Response to Arguments section below. The objection to the drawings and rejection of the claims under 35 USC 112(a)/first paragraph are updated below.
Applicant’s amendments to the specification [and reference to para [0079] on page 11 of Remarks filed 5/17/2022 regarding the “middle wire”] largely address the previous objections to the specification, but they also introduce new matter. The objections to the specification are updated below.
Applicant has amended the claims to address minor informalities; the objection to the claims is withdrawn.
Applicant has amended claims 23 and 38 to clarify the claimed subject matter, cancelled claims 24 and 39, and amended claim 36 to include antecedent basis; the third rejection under 35 USC 112(a)/first paragraph and the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.
Applicant has not filed terminal disclaimers to obviate the double patenting rejections; the double patenting rejections are updated below.

Response to Arguments
Applicant's arguments filed 5/17/2022 regarding the first 112a rejection have been fully considered but they are not persuasive.
Applicant argues that new Figs. 15A and 15B show the group of wires positioned side-by-side so as to form a row within the spiral rib structure, pointing specifically to a planar surface in Fig. 15B, see the annotated Fig. on page 11 of Remarks. First, the Examiner maintains that it is not unambiguous in Fig. 15B that the wires are necessarily side-by-side so as to form a row, particularly since they appear to be extending off/from the PCB at different heights [and, as noted previously and below, while the wires of Fig. 15A may appear next to each other when viewed in the downward view depicted in the Figure, there is nothing to demonstrate their planar arrangement, such that it is indeterminate/not inherent that they are “side-by-side,” because it is possible that one is out of plane with the others and thus their sides are not side-by-side (see e.g. Carlson (US 2003/0183294 A1; Fig. 6, where 58, 60 and 62 are next to each other/would appear to be side-by-side when looking from the outside of the rib, but they are not actually side-by-side in a row because 60 is out of plane from 58 and 62)]. Moreover, the Examiner respectfully notes that even if the wires were side-by-side in a row on the planar surface pointed to in the annotated Fig. on page 11 of Remarks [although this point is not conceded], this indicated surface is not within the spiral rib structure (it appears to the lip of the connector). There is nothing in Fig. 15B to indicate/support that the wires are inherently side-by-side in a row within the spiral rib, because the wires are just as capable of being out of plane as in plane once they are in the rib structure, even if they are in plane when crossing the connector lip. Therefore, the Examiner maintains the objection to the drawings and rejection of the claims under 35 USC 112(a)/first paragraph with regards to the group of wires being positioned side-by-side so as to form a row within the spiral rib structure.

Applicant’s arguments with respect to the art rejections of claim(s) 21 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Namely, new references Miller (double patenting rejections) and Manigel (art rejection) demonstrate the obviousness of the newly added (and solely challenged) limitation that that the sensing device be configured to output the signal indicative of the condition inside the heated conduit regardless of whether the heated conduit is in a heating on or off mode.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the group of wires positioned side-by-side so as to form a row within the spiral rib structure (claims 21 and 36) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification still does not describe the group of wires positioned side-by-side so as to form a row (claims 21 and 36).
The amendment filed 5/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification as originally filed lacks any discussion regarding the group of wires positioned side-by-side so as to form a row (claims 21 and 36), such that the amendment to para [0070] filed 5/17/2022 introduces new matter by reciting “arranged in a side-by-side arrangement” because while the wires of Fig. 15A may appear next to each other when viewed in the downward view depicted in the Figure, there is nothing to demonstrate their planar arrangement, such that it is indeterminate/not inherent that they are “side-by-side,” because it is possible that one is out of plane with the others and thus their sides are not side-by-side (see e.g. Carlson (US 2003/0183294 A1; Fig. 6, where 58, 60 and 62 are next to each other/would appear to be side-by-side when looking from the outside of the rib, but they are not actually side-by-side in a row because 60 is out of plane from 58 and 62). Furthermore, the descriptions of the new Figs. in para [0037] introduce new matter, because “the inlet conduit” (emphasis added) has no antecedent basis in the specification as originally filed [the specification as originally filed only used the terms “air delivery conduit,” “heated conduit” or simply “conduit”], and per PGPub 2008/0105257 A1, the Figures depict different cuffs, that is, they do not both depict “flow generator connector cuff portions” per the amendment to the specification filed 5/17/2022. Rather, Fig. 15A depicts the “flow generator connector cuff” and Fig. 15B depicts “portions of the mask cuff or connector”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-38 and 40-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 13-15, 17, 18 and 20-27 of U.S. Patent No. 11,338,104 B2 in view of Edirisuriya et al. (US 2003/0236015 A1; hereinafter “Edirisuriya”), Zylstra (US 3,408,091; hereinafter “Zylstra”), and Miller (US 4,110,419; hereinafter “Miller”). 
Regarding instant claims 21, 23, 26-31, 33-36, 38, and 41-50, the limitations of the co-pending claims are identical (and it would have been obvious to include the limitations of patented claim 9 in the claims dependent on patented claim 24 thus arriving at a combination of limitations encompassed by instant claim 44 to specify that the connectors are directly attached to the ends of the flexible tube, which would have been obvious to an artisan at the time of invention in order to securely associate the components recited in patented claim 24), except that the patented claims lack the instantly recited resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion of the first cuff for sealing the air outlet of the respiratory unit, that the air inlet and electrical connection portion are secured together to the same side of the respiratory unit, that the sensing device is configured to output the signal regardless of whether the heated conduit is in a heating on or off mode, and that the sensing device extends (radially) into the gas flow path from an interior surface of the second cuff/connector (and is thus exposed to the gas flowing through the central lumen). However, a sealing lip a) as claimed, reads on a standard o-ring, which were standard in the tubular connections art at the time of invention and would have been obvious to an artisan at the time of invention to include in the patented claims in order to predictably provide a seal between a tubular portion of a respiratory device outlet received within a cuff/connector of a heated conduit as was standard in the respiratory art at the time of invention (see e.g. Edirisuriya Figs. 8-11; paras [0058-67], and note that para [0067] teaches a gasket, which would have been obvious to be a standard o-ring), and b) as disclosed (see instant Figs. 13-14), was well known in the gas tube connection art at the time of invention, as demonstrated by Zylstra (Figs. 1-2), such that, in view of the standard connectivity of cuffs/connectors and outlets (e.g. as demonstrated by Edirisuriya), such a lip would have been obvious to an artisan at the time of invention to include in the co-pending claims in order predictably provide an air-tight fitting between the co-pending first cuff/connector and the co-pending respiratory unit, and Edirisuriya demonstrates the obviousness at the time of invention of ensuring that the air inlet and electrical connection portion are secured together to the same side of the respiratory unit, for the obvious purpose of ease of connection of elements simultaneously. Additionally, providing an exposed/extending sensing device for continuous temperature sensing was standard practice in the heater respiratory conduit art at the time of invention, as demonstrated by Miller (Fig. 2; col. 2, lines 3-6), and would have been obvious to an artisan at the time of invention to include in the patented claims in order predictably provide a continuous sensing device (i.e. configured to output temperature signals regardless of whether the heated conduit is in a heating on or mode mode) for uninterrupted feedback control options with regards to changes in room temperature, flow rate, etc. (Miller col. 3, lines 53-58) that is positioned so as to be less affected by the temperature of the tubing itself or ambient. Regarding instant claims 22 and 37, the claimed arrangement would have been obvious to try at the time of invention in view of the patented claims as one of two possible arrangements, that is, the sensing wire either between the two heater wires or to one side of the heating wires, in order to predictably provide the sensing wire in a suitable position with regards to the heating wires, with the middle position being preferably in order to ensure that the heating wires exert an even/balanced influence on the sensing wire. 

Claims 21-23, 25-38, and 40-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 11, 12, 13, 19 and 20 of U.S. Patent No. 9,855,398 in view of Edirisuriya, Zylstra, Miller, and Carlson et al. (US 2009/0078440 A1; hereinafter “Carlson”). The patented claims lack the instantly recited cuffs/connectors, sealing lip, the sensing device being configured to output the signal indicative of the condition inside the heated conduit regardless of whether the heated conduit is in a heating on mode or a heating off mode, and that the three wires side-by-side in a row within the rib. However, Edirisuriya discloses/teaches standard heated breathing tube cuff/connector structures as instantly claimed, which thus would have been obvious to include in the patented claims in order to recite known means for connecting the tube to the respiratory apparatus and to the patient interface, with different shapes as required for making male/female connections on the respective ends of the tubes, and, as discussed for obvious reasons above, Edirisuriya and/or Zlystra teach including in the patented claims the instantly claimed or disclosed sealing lip for enhanced sealing in concentric connections and Miller teaches including in the patented claims the claimed sensing device for continuous and more accurate intra-tube temperature detection. Carlson Figs. 1-3 educates the patented claims to include wherein the three wires are placed side-by-side in a row within the rib, in order to provide the expected result of ensuring dispersed heating and/or preserving signal clarity and fidelity, for insuring electrical insulation between the conductors, and for preventing or reducing mutual inductive coupling among the heating and among the signal conductors (Carlson para [0008]), with the order of the wires having been obvious to try out of the finite possibilities of arranging three wires in a row.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 21 and 36 (and thus their dependent claims), while the instant specification discloses three wires (504,506,508) supported by spiral ribbing (328) and incorporates PGPub 2008/0105257 A1 by reference (Fig. 15 and paras [0070], [0078-79]), there is nothing in the instant specification as originally filed or ‘257 that definitively discloses the group of wires positioned side-by-side so as to form a row (instant claims 21 and 36). In both the instant specification as originally filed and ‘257, neither mention “side-by-side…[to] form a row,” and all of the views of the wires are from positions where the planar relationship of the wires within the rib cannot be definitively determined, see e.g. ‘257 Fig. 13, where the wires appear to actually be out of plane from each other, and ‘257 Figs. 16 and 22/new Figs. 15A and 15B, where it is unclear, given the top-down vantage point, if the wires are in the same plane/in a row or whether one is out of plane with the others and the wires in 15B are not shown in the spiral rib in any case, such that while they may be considered next to each other when looking from the outside of the rib, there is nothing to indicate that they are necessarily side-by-side in a row, because it is possible that one is out of plane with the others (see e.g. Carlson (US 2003/0183294 A1; Fig. 6) where 58, 60 and 62 are next to each other/would appear to be side-by-side when looking from the outside of the rib, but they are not side-by-side in a row because 60 is out of plane from 58 and 62). Therefore, the instant specification as originally filed lacks written description support for some of the limitations of claims 21 and 36, and thus their dependents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-31, 34-39 and 41-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasek et al. (US 2008/0105257 A1; hereinafter “Klasek”) in view of Lopatinsky (US 5,600,752; hereinafter “Lopatinsky”), Zylstra (US 3,408,091; hereinafter “Zylstra”), Manigel et al. (US 6,651,657 B1; hereinafter “Manigel”) and Carlson et al. (US 2009/0078440 A1; hereinafter “Carlson”).
Regarding claim 21, Klasek discloses a heated conduit (patient conduit 4 OR inlet conduit 10) (Figs. 8-34; in view of para [0165], which indicates that “inlet conduit 10 may have a construction similar to the patient conduit 4,” such that it would have been obvious to an artisan at the time of invention for the tubes to be the exact same, i.e. for the cuff 54 disclosed as being on conduit 10 and the cuff 56 disclosed as being on conduit 4 to be on the same flexible conduit, with each cuff connected to the three wires of the combined tube as described for the respective tubes, so as to achieve manufacturing economies of scale) configured to connect to and receive pressurized breathable gas from a respiratory unit (comprising humidification chamber 1 and/or flow generator 20) (para [0075]), the heated conduit comprising: 
a first cuff (cuff 54) configured to be attached to the respiratory unit (Fig. 5/9), the first cuff comprising: 
an air inlet portion (connector block 54a); and 
an electrical connector portion (comprising terminal clip 54c) that is adjacent the air inlet portion and comprises three electrical terminals that are configured to engage a respiratory unit electrical connector (Fig. 15; para [0172]); 
a second cuff (cuff 56) comprising an air outlet configured to pass the pressurized breathable gas toward an inlet of a patient interface (patient interface 5) (Figs. 5/10); 
a flexible tube portion (tube 4a/10a) (para [0166]) with a first end connected to the first cuff and a second end connected to the second cuff (as discussed above), the flexible tube portion comprising a central lumen (per standard breathing conduits/tubes) and a spiral rib structure (helical rib 4b/10b) wrapped around the central lumen, the central lumen forming a continuous gas flow path with the air inlet portion of the first cuff and the air outlet of the second cuff (Fig. 5 in view of Fig. 9-11 and 22); 
a grouping of wires (4c-e) supported within the spiral rib structure of the flexible tube portion (Figs. 16/22; para [0166]), the grouping of wires comprising a pair of heating wires (heating wires 4d,4e) configured to generate heat (para [0198]) and a signal wire (sensing wire 4c) configured to carry a signal indicative of a condition inside the heated conduit (paras [0198-199]), each of the heating wires and the signal wire being connected to a corresponding one of the three electrical terminals of the electrical connector portion of the first cuff (para [0172] in view of the discussion above regarding cuff 54 being associated with wires 4c-e); and 
a sensing device (sensor 56e) (Fig. 24), the sensing device being configured to output the signal indicative of the condition inside the heated conduit (paras [0198-199]), 
wherein the pair of heating wires and the signal wire are positioned in a side-by-side arrangement within the spiral rib structure [when viewed from outside of the rib] so that one of the pair of heating wires and the signal wire is between the other two of the pair of heating wires and the signal wire (Figs. 16/22), 
wherein the three electrical terminals are positioned in a side-by-side arrangement that forms a row in which one of the electrical terminals is between the other two electrical terminals (Fig. 12), and 
wherein the first cuff and the second cuff have different shapes (Fig. 11 vs Fig. 22, where cuff 54 has a protruding/asymmetric shape to accommodate the terminals whereas cuff 56 is generally cylindrical/symmetrical).  
Klasek is silent regarding the air inlet portion being configured to receive an air outlet of the respiratory unit, the air inlet portion comprising a resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion, the sealing lip being configured to sealingly engage the air outlet of the respiratory unit when the air outlet of the respiratory unit is received by the air inlet portion. However, Lopatinsky demonstrates that it was well known in the respiratory tube connection art at the time of invention for an air inlet portion (at 25) to be configured to receive an air outlet (outlet of pipe 21) of the respiratory unit (Fig. 1), and Zylstra demonstrates that was well known in the gas tube connection art at the time of invention for a cuff (coupling 14) (Figs. 1-2) to comprise a resiliently flexible ring-shaped sealing lip (thin walled portion 19) that extends radially inward from a circumferential wall of the cuff (Fig. 1), the sealing lip being configured to sealingly engage an associated tubular element (tube 20) when the associated tubular element is received by the cuff (Fig. 2; col. 2, lines 26-31). Therefore, it would have been obvious to an artisan at the time of invention to modify the first cuff of Klasek to include the air inlet portion comprising a resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion, the sealing lip being configured to sealingly engage the air outlet of the respiratory unit when the air outlet of the respiratory unit is received by the air inlet portion as taught by Lopatinsky and Zylstra, in order to join the cuff to the respiratory unit outlet in a standard concentric manner with a standard sealing arrangement, in order to provide the predictable result of a secure, leak-free connection between the components (Zylstra col. 2, lines 26-31).
Klasek is silent regarding the sensing device (which is disclosed as a temperature sensor, see Klasek paras [0198-199]) extending into the gas flow path from an interior surface of the second cuff. However, Lopatinsky demonstrates that this was a standard temperature sensor configuration at the time of invention (Fig. 4). Therefore, it would have been obvious to an artisan at the time of invention to modify Klasek such that the sensing device extends into the gas flow path from an interior surface of the second cuff as taught by Lopatinsky, in order predictably provide the sensing device positioned so as to be less affected by the temperature of the tubing/cuff itself or ambient.
While Klasek does disclose sensing temperature only during the power OFF period (para [0215]) and thus Klasek is silent regarding the sensing device being configured to output the signal indicative of the condition inside the heated conduit regardless of whether the heated conduit is in a heating on mode or a heating off mode, Klasek provides no particular reasoning for the disclosed “OFF-only” temperature sensing configuration, and there does not appear to be any reason why continuous temperature sensing could not be provided for, particularly since the sensing line receives voltage in both the heating on and heating off modes (para [0209]). Moreover, no equivalent “OFF-only” limitation is described/inferred when the sensing device of Klasek is something other than a temperature sensor, e.g. a pressure sensor (Klasek para [0199]). Manigel demonstrates that it was well known in the respiratory therapy art at the time of invention to continuously sense temperature (and/or pressure) within a patient circuit (Fig. 1; col. 4, lines 23-38), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the sensor device of Klasek such that it is configured to output the signal indicative of the condition inside the heated conduit continuous, i.e. regardless of whether the heated conduit is in a heating on mode or a heating off mode, as taught by Manigel, in order to provide the predictable result of providing for uninterrupted feedback control options with regards to changes in e.g. room temperature and/or ambient pressure (Manigel, col. 4, lines 23-38).
Klasek is silent regarding wherein the pair of heating wires and the signal wire form a row. However, it would have been obvious to try in view of the disclosure of Klasek wherein the pair of heating wires and the signal wire form a row out of the two finite possibilities (either they are in a row, or one is offset in another plane from the other two), and moreover, Carlson Figs. 1-3 demonstrates that it was known in the heated respiratory conduit art at the time of invention to include wherein three wires are placed side-by-side to form a row within the rib (Figs. 1-2), such that it would have been obvious to an artisan at the time of invention for the wires of Klasek to be arranged such that the pair of heating wires and the signal wire form a row as taught by Carlson, in order to provide the expected result of ensuring dispersed heating and/or preserving signal clarity and fidelity, for insuring electrical insulation between the conductors, and for preventing or reducing mutual inductive coupling among the heating and among the signal conductors (Carlson para [0008]).
Regarding claim 36, Klasek discloses a heated conduit (patient conduit 4 OR inlet conduit 10) (Figs. 8-34; in view of para [0165], which indicates that “inlet conduit 10 may have a construction similar to the patient conduit 4,” such that it would have been obvious to an artisan at the time of invention for the tubes to be the exact same, i.e. for the cuff 54 disclosed as being on conduit 10 and the cuff 56 disclosed as being on conduit 4 to be on the same flexible conduit, with each cuff connected to the three wires of the combined tube as described for the respective tubes, so as to achieve manufacturing economies of scale) configured to connect to and receive pressurized breathable gas from a respiratory unit (comprising humidification chamber 1 and/or flow generator 20) (para [0075]), the heated conduit comprising: 
a first connector (cuff 54) comprising: 
a tubular air inlet (connector block 54a) (Figs. 11-15); and 
a conduit electrical connector (comprising terminal clip 54c) located outside a perimeter of the tubular air inlet (Fig. 13) and comprising a set of three electrical contacts configured to engage a respiratory unit electrical connector (Fig. 15; para [0172]); 
a second connector (cuff 56) with a tubular air outlet (connector block 56a); 
a flexible tube portion (tube 4a/10a) (para [0166]) with a first end attached to the first connector and a second end attached to the second connector (as discussed above), the flexible tube portion comprising a central lumen (per standard breathing conduits/tubes) configured to convey the pressurized breathable gas from the tubular air inlet of the first connector to the tubular air outlet of the second connector (Fig. 5 in view of Fig. 9-11 and 22); 
a rib (helical rib 4b/10b) helically wrapped around the length of the flexible tube portion (Figs. 11-24), the rib containing a pair of heating wires (heating wires 4d,4e) and a signal wire (sensing wire 4c), which extend at least the length of the flexible tube portion (Figs. 16 and 22; paras [0166] and [0172] in view of both cuffs being on the same tube as discussed above), the heating wires being configured to heat the pressurized breathable gas flowing through the central lumen of the flexible tube portion (para [0198]), the signal wire being configured to convey a signal indicative of a condition within the central lumen (paras [0198-199]); and 
a sensing device (sensor 56e) (Fig. 24), the sensing device being configured to output the signal indicative of the condition inside the heated conduit (paras [0198-199]), wherein each of the heating wires and the signal wire is connected to a corresponding one of the three electrical contacts of the conduit electrical connector (para [0172] in view of the discussion above regarding cuff 54 being associated with wires 4c-e), 
wherein the pair of heating wires and the signal wire are positioned in a side-by-side arrangement within the rib [when viewed from outside of the rib] so that one the pair of heating wires and the signal wire is between the other two of the pair of heating wires and the signal wire (Figs. 16/22), 
wherein the three electrical contacts are positioned in a side-by-side arrangement that forms a row in which one of the electrical contacts is between the other two electrical contacts (Fig. 12), and 
wherein the first connector and the second connector have different shapes (Fig. 11 vs Fig. 22, where cuff 54 has a protruding/asymmetric shape to accommodate the terminals whereas cuff 56 is generally cylindrical/symmetrical).  
Klasek is silent regarding the air inlet portion being configured to receive an air outlet of the respiratory unit, the air inlet portion comprising a resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion, the sealing lip being configured to sealingly engage the air outlet of the respiratory unit when the air outlet of the respiratory unit is received by the air inlet portion. However, Lopatinsky demonstrates that it was well known in the respiratory tube connector art at the time of invention for air inlet portion (at 25) being configured to receive an air outlet (outlet of pipe 21) of the respiratory unit (Fig. 1), and Zylstra demonstrates that was well known in the gas tube connection art at the time of invention for a cuff (coupling 14) (Figs. 1-2) to comprise a resiliently flexible ring-shaped sealing lip (thin walled portion 19) that extends radially inward from a circumferential wall of the cuff (Fig. 1), the sealing lip being configured to sealingly engage an associated tubular element (tube 20) when the associated tubular element is received by the cuff (Fig. 2; col. 2, lines 26-31). Therefore, it would have been obvious to an artisan at the time of invention to modify the first cuff of Klasek to include the air inlet portion comprising a resiliently flexible ring-shaped sealing lip that extends radially inward from a circumferential wall of the air inlet portion, the sealing lip being configured to sealingly engage the air outlet of the respiratory unit when the air outlet of the respiratory unit is received by the air inlet portion as taught by Lopatinsky and Zylstra, in order to join the cuff to the respiratory unit outlet in a standard concentric manner with a standard sealing arrangement, in order to provide the predictable result of a secure, leak-free connection between the components (Zylstra col. 2, lines 26-31).
Klasek is silent regarding the sensing device (which is disclosed as a temperature sensor, see Klasek paras [0198-199]) positioned to be exposed to the pressurized breathable gas flowing through the central lumen. However, Lopatinsky demonstrates that this was a standard temperature sensor configuration at the time of invention (Fig. 4). Therefore, it would have been obvious to an artisan at the time of invention to modify Klasek such that the sensing device is positioned to be exposed to the pressurized breathable gas flowing through the central lumen as taught by Lopatinsky, in order predictably provide the sensing device positioned so as to directly contact the flow of gases for more representative temperature detection, e.g. that is less affected by the temperature of the tubing/cuff itself or ambient.
While Klasek does disclose sensing temperature only during the power OFF period (para [0215]) and thus Klasek is silent regarding the sensing device being configured to output the signal indicative of the condition inside the heated conduit regardless of whether the heated conduit is in a heating on mode or a heating off mode, Klasek provides no particular reasoning for the disclosed “OFF-only” temperature sensing configuration, and there does not appear to be any reason why continuous temperature sensing could not be provided for, particularly since the sensing line receives voltage in both the heating on and heating off modes (para [0209]). Moreover, no equivalent “OFF-only” limitation is described/inferred when the sensing device of Klasek is something other than a temperature sensor, e.g. a pressure sensor (Klasek para [0199]). Manigel demonstrates that it was well known in the respiratory therapy art at the time of invention to continuously sense temperature (and/or pressure) within a patient circuit (Fig. 1; col. 4, lines 23-38), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the sensor device of Klasek such that it is configured to output the signal indicative of the condition inside the heated conduit continuous, i.e. regardless of whether the heated conduit is in a heating on mode or a heating off mode, as taught by Manigel, in order to provide the predictable result of a providing for uninterrupted feedback control options with regards to changes in e.g. room temperature and/or ambient pressure (Manigel, col. 4, lines 23-38).
Klasek is silent regarding wherein the pair of heating wires and the signal wire form a row. However, it would have been obvious to try in view of the disclosure of Klasek wherein the pair of heating wires and the signal wire form a row out of the two finite possibilities (either they are in a row, or one is offset in another plane from the other two), and moreover, Carlson Figs. 1-3 demonstrates that it was known in the heated respiratory conduit art at the time of invention to include wherein three wires are placed side-by-side to form a row within the rib (Figs. 1-2), such that it would have been obvious to an artisan at the time of invention for the wires of Klasek to be arranged such that the pair of heating wires and the signal wire form a row as taught by Carlson, in order to provide the expected result of ensuring dispersed heating and/or preserving signal clarity and fidelity, for insuring electrical insulation between the conductors, and for preventing or reducing mutual inductive coupling among the heating and among the signal conductors (Carlson para [0008]).
Regarding claims 22 and 37, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claims 21 and 36, wherein the order of the wires would have been obvious to an artisan at the time of invention to try out of the finite possibilities of arranging three wires in a row, in order to predictably provide the sensing wire in a suitable position with regards to the heating wires, with the middle position being preferably in order to ensure that the heating wires exert an even/balanced influence on the sensing wire, and wherein Klasek further suggests wherein wherein the signal wire is positioned between the pair of heating wires (Fig. 36), such that it would have been obvious to an artisan at the time of invention to include the wires physically in the rib as depicted in the circuit diagram of Klasek, in order to provide the expected result of the wires being suitably arranged to perform as taught by Klasek (para [0198]).  
Regarding claims 23 and 38, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein the sensor device (sensor 56e) comprises a thermistor (a temperature sensor 56e, for example a thermistor, para [0179).  
Regarding claims 26 and 41, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein the first cuff comprises finger grips (grip features 54d) (Fig. 11; grip features 54d, such as recess for a user’s fingers, para [0168]).  
Regarding claims 27 and 42, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein the first cuff and the second cuff are overmolded onto opposing ends of the flexible tube portion (Figs. 13 and 24; paras [0168] and [0177] in view of both cuffs being on the same tube as discussed above).  
Regarding claims 28 and 49, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein the sensing device comprises a temperature sensor (a temperature sensor 56e, para [0179), and the signal wire is configured to convey a temperature signal (paras [0198-199]).  
Regarding claims 29 and 50, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claims 28, and 49 wherein Klasek further discloses wherein the temperature sensor is a thermistor (a temperature sensor 56e, for example a thermistor, para [0179) and the pair of heating wires are attached to one side of the thermistor and the signal wire is attached to the other side of the thermistor (Figs. 33 and 36) .  
Regarding claims 30 and 44, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claims 21 and 36, wherein Klasek further discloses wherein the pair of heating wires and the signal wire extend to the second cuff (Figs. 16 and 22; paras [0166] and [0172] in view of both cuffs being on the same tube as discussed above).  
Regarding claims 31 and 45, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches a respiratory apparatus (Klasek Fig. 5) configured to deliver pressurized breathable gas to a patient's airways (para [0075]), the respiratory apparatus comprising: 
a respiratory unit (comprising flow generator 20) configured to pressurize the breathable gas (para [0075]); 
the heated conduit of claim 21 or 36 (as discussed above), the first cuff of the heated conduit being configured to engage an air outlet of the respiratory unit (Klasek Fig. 5); and 
a printed circuit board (PCB) (printed circuit board (PCB) 56c) (Fig. 22) with a control circuit configured to control the heated conduit (para [0183]).
Regarding claims 34 and 47, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the respiratory apparatus of claims 31 and 45, wherein Klasek further discloses a patient interface (mask 5) (Fig. 10) with an air inlet configured to receive the pressurized breathable gas from the heated conduit (para [0075] where the mask necessarily has an air inlet through the depicted elbow in order to convey the flow of gas in to the mask), the patient interface being configured to sealingly engage a patient's face (a sealing configuration as claimed is either inherent/or would have been exceedingly obvious to an artisan at the time of invention in order to provide the therapies of Klasek para [0003]).  
Regarding claims 35 and 48, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the respiratory apparatus of claims 34 and 47, wherein Klasek further discloses wherein the air inlet of the patient interface is an elbow (Fig. 10).  
Regarding claim 43, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claim 36, wherein Klasek as modified by Lopatinsky as discussed above further teaches wherein the sensing device is in the form of a protrusion extending radially inward from an interior surface of the second connector (Lopatinsky Fig. 4).  
Regarding claim 46, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the respiratory apparatus of claim 45, wherein Klasek further discloses wherein the source of the pressurized breathable gas is a flow generator or a combined flow generator and humidifier (Fig. 5).  

Claims 25, 32, 33, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson as applied to claims 21 and 36 above, and further in view of Edirisuriya et al. (US 2003/0236015 A1; hereinafter “Edirisuriya”).
Regarding claims 25, 32 and 40, Klasek in view of Lopatinsky, Zylstra, Manigel and Carlson teaches the heated conduit of claims 21 and 36, but Klasek is silent regarding wherein the first cuff is configured so that securing the electrical connecting portion of the first cuff to the respiratory unit electrical connector also secures the air inlet portion of the first cuff to the air outlet of the respiratory unit/wherein the air inlet portion of the first cuff and the electrical connector portion of the first cuff are configured to connect to the same side of the respiratory unit. However, Edirisuriya demonstrates that it was well known in the heated respiratory tubing art at the time of invention for a first cuff (female portion 210) (Fig. 11) to be configured so that securing the electrical connecting portion (electrical port 212) of the first cuff to the respiratory unit electrical connector (socket 205) (Figs. 8-9) also secures the air inlet portion (tubular port 214) of the first cuff to the air outlet (tubular protrusion 204) of the respiratory unit (paras [0059] and [0065])/wherein the air inlet portion of the first cuff and the electrical connector portion of the first cuff are configured to connect to the same side (the upper side) of the respiratory unit (Figs. 3 and 5 in view of Fig. 8; Fig. 27). Therefore, it would have been obvious to an artisan at the time of invention to modify the first cuff of Klasek such that the first cuff is configured so that securing the electrical connecting portion of the first cuff to the respiratory unit electrical connector also secures the air inlet portion of the first cuff to the air outlet of the respiratory unit/wherein the air inlet portion of the first cuff and the electrical connector portion of the first cuff are configured to connect to the same side of the respiratory unit as taught by Edirisuriya, in order to provide the predictable result of providing for a simultaneous electrical and pneumatic connection (Edirisuriya paras [0059] and [0065]) for ease of use and to eliminate external wires to avoid complications (Edirisuriya para [0003]), e.g. accidental disconnection.
Regarding claim 33, Klasek in view of Lopatinsky, Zylstra, Manigel, Carlson and Edirisuriya teaches the respiratory apparatus of claim 32, wherein Klasek further discloses wherein the respiratory unit is a flow generator or a combined flow generator and humidifier (Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference demonstrating the obviousness of continuous temperature sensing within respiratory conduits: Douwens et al. (US 5,148,801; abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785